DETAILED ACTION
	Claims 2-4 and 12-19 are pending; claims 12-19 are under current consideration and claims 2-4 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Request for Re-Joinder
	The request has been denied until the claims under examination have been found allowable. 
See claim 2 which is directed to (in part): a detection method requiring recombinant bacteriophages Saka2, Saka4 or Saka10. The instant specification indicates that the phages are newly isolated and sequenced; however, the specification does not provide a genomic sequence for the bacteriophages or an indication that a biological deposit has been made or a statement of the public availability of such phages. 
Claim Rejections - 35 USC § 103-Modified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Patent No. 10,519,483 (hereinafter as “Anderson”-see previously attached form 892), Kim et al. (Int J Food Microbiol., 2007-previously cited) and Lee et al. (Appl Environ Microbiol., 2015-previously cited).
A method for detecting Cronobacter spp. in sample comprising: 
incubating the sample with a recombinant bacteriophage derived from a Cronobacter-specific bacteriophage comprising an indicator gene inserted into a late gene region of bacteriophage genome, upstream of the indicator gene, a phage late gene promoter exogenous to the Cronobacter-specific bacteriophage, wherein the indicator gene is not contiguous with a gene encoding a structural bacteriophage protein and does not yield a fusion protein, and wherein expression of the indicator gene results in an indicator protein product; and
detecting the indicator protein product, wherein positive detection of the indicator protein product indicates that Cronobacter spp. is present in the sample; see claim 12, including the new amendment as underlined above. 
Note that para. 44 of the instant specification indicates that an “indicator” encompasses any detectable molecule.
Anderson describes a method for a rapid detection of microorganisms in a sample wherein the method uses a modified bacteriophage comprising an indicator gene in the late gene region; see abstract and instant claim 12. The abstract indicates that the indicator product is not a fusion protein; see instant claim 12. Anderson teaches that the method can detect a single bacterium and can be applied to a variety of microorganisms; see col. 5, lines 47+ and instant claim 14. Anderson teaches that the method achieves tremendous signal amplification from even a single infected cell; see col. 5, lines 58+. The inventor teaches that the indicator gene is under the control of a late promoter to ensure the reporter gene is expressed at high levels; see col. 11, lines 5+ and instant claim 12. See col. 11, lines 38+ for teaching that the indicator gene is not contiguous with a gene encoding a structural phage protein which may greatly increase the sensitivity of the assay; the author teaches that this simplifies the assay, allowing the assay to be completed in less than an hour; see col. 11, lines 47+ and instant claims 12 and 18. 
Also see Figures 2-4 and figure legends of Anderson; see col. 2, lines 61+ to col. 3. The legend for Figure 2 indicates that phage JG04 is a “T4-like bacteriophage” and late gene promoters allow for high expression; see col. 2, lines 61+. The figure legend of Figure 3 indicates that three homologous recombination plasmid constructs comprise a “T4 late promoter” followed by a luciferase gene; see col. 3, lines 4+ and Figure 3 showing that the promoter and luciferase gene are not contiguous and the promoter is upstream from the luciferase gene. The figure legend of Figure 4 describes the isolation of recombinant phage from modification of JG04 bacteriophage, a “T4-like bacteriophage”, using the plasmid constructs of Figure 3 comprising a “T4 late promoter”; this meets the limitation of an exogenous phage late gene promoter of claim 12.
Anderson does not explicitly express that (in part): a method of detecting Cronobacter spp. in a sample, by incubating a recombinant Cronobacter-specific phage with the sample, wherein the phage comprises an indicator gene inserted into a late region of the bacteriophage and upstream of the indicator gene, a phage late gene promoter exogenous to the Cronobacter-specific bacteriophage (claim 12); wherein the sample is food, including infant formula (claims 13 and 15); wherein the sample is incubated with a cocktail composition comprising at least two different types of recombinant bacteriophages (claim 16); wherein the sample is incubated for an enrichment for the durations specified in claim 17; and, wherein the ratio of signal to background generated by detecting the indicator protein product is at least 2.0 or at least 2.5 (claim 19). 
Kim discloses that Enterbacter sakazakii phages can prevent bacterial growth in reconstituted infant formula; see title and instant claims 13 and 15. It is noted here that the author teaches the use of BHI medium in growing E. sakazakii bacterium; see p. 196, col. 2.
Lee is cited for teaching that there are multiple complete genome sequences of bacteriophages specific for C. sakazakii known of the prior art; see p. 192, col. 2.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the bacteriophage described by Kim and incorporate an indicator gene into the late gene region of the bacteriophage as taught by Anderson for use in a method of detecting Cronobacter spp. in a sample. One would have been motivated to do so for the advantage of detecting a single bacterium in order to determine whether Cronobacter spp. is present in a sample, including baby formula, using a method that can be completed in less than an hour and provides high expression of a reporter gene.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a recombinant Cronobacter-specific bacteriophage comprising a late gene promoter, including an exogenous late gene promoter, upstream to the indicator gene as taught by Anderson. One would have been motivated to use late gene promoters, including exogenous promoters, which have been previously sequenced or characterized as successful promoters for high protein expression in the prior art (e.g. T4 late promoter as taught by Anderson). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incubate the sample with at least two types of recombinant phages, including that of claim 12. One would have been motivated to do so for the advantage of detecting a bacterial species in addition to the Cronobacter spp.
It would have been obvious to subject the sample to a prior incubation which favors the growth of the bacteria for different periods of time, including for 24 hours or less. One would have been motivated to do so for the advantage of increasing the concentration of the bacteria in the sample in order to increase the signal to noise ratio for detection.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the complete genomes of bacteriophages for C. sakazakii have been sequenced, BHI medium has been characterized to support bacteria growth, the methods of modifying a bacteriophage by inserting an indicator gene in the late gene region is known in the prior art, late promoters, including exogenous late promoters, are well-known in the prior art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Given the combined teachings of the prior art meet the method steps, including the structural limitations of such steps, the functional limitations of the instant claims, including claim 19, would be expected to be met as well. 
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant argues that the combined teachings of the 103 rejection fail to teach or suggest the limitation “upstream of the indicator gene, a phage late gene promoter exogenous to the Cronobacter-specific bacteriophage”.
In response, the Anderson reference meets this limitation; see rejection above discussing the figure legends of Figures 2 to 4 provide that an exogenous late promoter was used in a “T4-like bacteriophage”.
Applicant contends that claim 2 is not obvious for the claimed bacteriophages have been isolated de novo. This claim has not been re-joined and the argument is moot.
Applicant argues that the pending claims are not directed at bacteriophage or methods of their modification. The modified rejection above has addressed this. Anderson is now the primary reference which teaches a method of detecting a bacteria using modified bacteriophage. Kim and Lee are used as secondary references to the teachings by Anderson. 
Applicant points to para. 88 of the instant specification for the following recitation: “Insertion of an exogenous promoter to drive expression of an indicator gene is advantageous in that expression is not limited by the expression of other phage proteins”. 
In response, see the rejection above providing that use of an exogenous late gene promoter allows for high protein expression is taught by Anderson. 
The arguments are not found to be persuasive.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648